DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. US 5,072,176 A (hereinafter referred to as Miller) as applied to claim 1 above, and further in view of Watanabe et al. JP 2002214112 A (hereinafter referred to as Watanabe).

Regarding claim 1, Miller teaches an apparatus (fig. 4, elm. 23, col. 2, ln. 1-2) for mounting to a surface for electrical probing of samples, comprising: a flexible substrate (fig. 2, flexible membrane 20, col. 2, ln. 1-2) configured to be deformable to a morphology (col. 3, ln. 31-36) of a testing surface (fig. 2, test point, col. 1, ln. 35-39); and one or more conductive probes (fig. 2, electrode portion 21b, 22, col. 2, ln. 3-10) arranged within and/or atop the flexible substrate, each of the one or more conductive probes configured for nanoscale electrical characterization (measuring the desired electrical characteristics, col. 2, ln. 50-51).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a scanning probe microscope having a plurality of electrically independent probes, capable of operating a micro-material having the size below 100 nm, and electric measurement, as taught in Watanabe in modifying the apparatus of Miller. The motivation would be to allows for nanoscale observation and electrical characterization of less 100 nm.

Regarding "the one or more conductive probes configured for nanoscale electrical characterization" it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham,2 USPQ2d 1647 (1987). Therefore, specifying that the one or more conductive probes configured for nanoscale electrical characterization does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.

Regarding claim 2, Miller and Watanabe teaches the apparatus according to claim 1, Miller further teaches wherein the flexible substrate is made from one of thermoplastic polyurethane, silicone rubber, hydrogel film, polyimide film or polyethylene film (low-dielectric constant material such as Myla, col. 1, ln. 61-62).  

Regarding claim 3, Miller and Watanabe teaches the apparatus according to claim 1, Miller further teaches wherein the flexible substrate is non-conductive and non-reactive to ambient air or moisture (low-dielectric constant material such as Myla, col. 1, ln. 61-62).  

Regarding claim 4, Miller and Watanabe teaches the apparatus according to claim 1, Miller further teaches wherein the apparatus (fig. 4, elm. 23, col. 2, ln. 1-2) is configured to be foldable upon itself without fracture.  

Regarding claim 12, Miller and Watanabe teaches the apparatus according to claim 1, Miller further teaches wherein the flexible substrate (fig. 2, elm. 20, col. 2, ln. 1-2)  further comprises interfacial vias (fig. 2, elm. 21a, col. 2, ln. 2-4) formed through the substrate for the one or more conductive probes (fig. 2, electrodes 21b through dielectric pads 22, col. 2, ln. 42-43). 

Regarding claim 16, Miller and Watanabe teaches the apparatus according to claim 1, Miller further teaches wherein the one or more conductive probes (fig. 5, electrodes 21b through dielectric pads 22, col. 2, ln. 42-43) are configured within and/or atop the flexible substrate (fig. 5, flexible membrane 20, col. 2, ln. 1-2) so as to be flexible in tandem with the flexible substrate.  

Regarding claim 17,  Miller teaches the apparatus according to claim 1, Miller does not teaches wherein the one or more conductive probes configured for nanoscale electrical characterization. 
Watanabe teaches wherein the one or more conductive probes (fig. 1, elm. 10a, 10b, par. [0018]) configured for nanoscale electrical characterization (enables manipulation of a minute substance of about 100 nm or less, and enables electrical measurement, par. [0008]) are configured to measure one or more of conductivity, resistivity, current, voltage, photonics, harmonics or impedance (par. [0013]).  
The references are combined for the same reason already applied in the rejection of claim 1.

Claims 5-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Watanabe as applied to claim 1 above, and further in view of Prahlad et al. US 2014/0133062 A1 (hereinafter referred to as Prahlad). 

Regarding claim 5, Miller and Watanabe teaches all the features of the claimed invention except further comprising a dry adherence mechanism configured to reversibly adhere the apparatus to the testing surface.
However Prahlad teaches further comprising a dry adherence mechanism (fig. 1A, 18, par. [0050]) configured to reversibly adhere the apparatus (fig. 1A, 24, par. [0050]) to the testing surface (fig. 1A, 12, par. [0050])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to an electroadhesive surface gripper associated with one or more electrodes and a load-bearing backing structure coupled to the electroadhesive surface. The voltage is supplied to the electrodes associated with the electro-adhesive surface, so that the electro-adhesive surface is caused to adhere to the item situated proximate to the electro adhesive-surface and electrodes are enhanced by various patterns on adhesive device surface, as taught in Prahlad in modifying the apparatus of Miller and Watanabe. The motivation would be improve electro adhesive performance, increase compliance and thus conformance to irregular surfaces on foreign objects.

Regarding claim 6, Miller, Watanabe and Prahlad teaches the apparatus according to claim 5, Miller further teaches wherein the dry adherence mechanism is non- invasive to the testing surface (fig. 1A, 12, par. [0050]) and provides uniform probe contact (fig. 2, electrodes 21b through dielectric pads 22, col. 2, ln. 42-43) with one or more devices (fig. 2, two representative test points, col. 2, ln. 41-42) on the testing surface (fig, 5, differential air pressure is applied to cause intimate contact between the circuit and the device, col. 2, ln. 36-39).  

Regarding claim 7, Miller, Watanabe and Prahlad teaches the apparatus according to claim 5, Prahlad further teaches wherein the dry adherence mechanism comprises an electroadhesion mechanism, the electroadhesion mechanism comprising alternating lines of applied voltage bias applied through an external source patterned on the flexible substrate and configured to create a localized force of attraction between the flexible substrate and the testing surface (fig. 1B, electrostatic adhesion voltage uses alternating positive and negative charges on neighboring electrodes 18, using external control electronics, par. [0051]).  

Regarding claim 8,  Miller, Watanabe and Prahlad teaches the apparatus according to claim 5, Prahlad further teaches wherein the dry adherence mechanism comprises a ring (fig. 11A, concentric ring sections 704-712 surrounding the central region to facilitate vacuum-augmented electroadhesion, par. [0145]) or a channel about a perimeter of the flexible substrate in communication with a vacuum pump configured to remove air from the ring (to sweep air and contaminants outward and away from the interface between the gripping surface and the target object …  create a vacuum seal between the gripping surface and the target object, par. [0145]) or the channel thereby reversibly adhering the apparatus to the testing surface via a vacuum suction (electroadhesion is deactivated in the reverse order to allow the gripping surface to peel away, par. [0145]).  

Regarding claim 11, Miller, Watanabe and Prahlad teaches the apparatus according to claim 5, Miller further teaches wherein the dry adherence mechanism comprises an external applicator system (fig. 5, differential air pressure, abs., col. 2, ln. 37-39) configured to apply a downward pressure on the one or more conductive probes towards the testing surface by way of mechanical pressure (membrane is pressed against test points on the substrate such that capacitive coupling occurs between the electrodes and the test points, col. 1, ln. 37-40).  

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Watanabe in view of Prahlad as applied to claim 5 above, and further in view of Miki et al. JP 4806850 B2 (hereinafter referred to as Miki). 

Regarding claim 9, Miller, Watanabe and Prahlad do not teach the apparatus according to claim 5, all the features of the claimed invention except wherein the dry adherence mechanism comprises a piezoelectric material deposited on a second surface of the flexible substrate opposing a first surface. 
Miller teaches flexible substrate (fig. 5, flexible membrane 20, col. 2, ln. 1-2)  comprising the one or more conductive probes and configured to apply a downward pressure on the one or more probes towards the testing surface (fig. 2, test point, col. 1, ln. 35-39).  
However Miki teaches wherein the dry adherence mechanism (fig. 3, piezoelectric layer 32, par. [0060]) comprises a piezoelectric material (32) deposited on a second surface (see fig. 3 surface electrode layer 33, par. [0060]) of the flexible substrate (fig. 3, resin layer 36, par. [0060]) opposing a first surface of the flexible substrate (fig. 3, resin layer 36, par. [0060]) comprising the one or more conductive probes (fig. 2, electrode portion 21b, 22, col. 2, ln. 3-10) and configured to apply a downward pressure on the one or more probes towards the testing surface.  
   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an electric field between the electrode layers to enable expansion of the piezoelectric layer to a direction by which both ends of a lamination section are connected, as taught in Miki in modifying the apparatus of Miller and Prahlad. The motivation would be causes deformation (downward pressure) of the substrate to which the probes are attached.   

Regarding claim 10, Miller, Watanabe and Prahlad teaches all the features of the claimed invention except wherein flexible substrate is made of a first material and the dry adherence mechanism comprises a second material applied on a second surface of the flexible substrate opposing a first surface of the flexible substrate comprising the one or more probes, the second material configured to apply a downward pressure on the one or more conductive probes towards the testing surface by way of a thermal gradient.  
However Miki teaches flexible substrate is made of a first material (fig. 3, resin layer 36, par. [0060]) (thermal expansion coefficient of the flat elastic member, par. [0019]) and the dry adherence mechanism comprises a second material (fig. 3, piezoelectric layer 32, par. [0060]) applied on a second surface (see fig. 3 surface electrode layer 33, par. [0060]) of the flexible substrate opposing a first surface of the flexible substrate comprising the one or more probes (fig. 2, electrode portion 21b, 22, col. 2, ln. 3-10), the second material configured to apply a downward pressure on the one or more conductive probes towards the testing surface by way of a thermal gradient (par. [0019]-[0020]).  
The references are combined for the same reason already applied in the rejection of claim 1.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Watanabe as applied to claim 12 above, and further in view of Marsh US 2019/0104616A1. 

Regarding claim 13, Miller and Watanabe teaches all the features of the claimed invention except wherein manufacturing of the flexible substrate with interfacial vias is performed by utilizing a combination of micromachining and additive ink-based printing techniques.  
However Marsh teaches wherein manufacturing of the flexible substrate with interfacial vias is performed by utilizing a combination of micromachining and additive ink-based printing techniques ([0031]-[0045], [0082-[0085], [0094]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide flexible electronic circuit substrate that includes a device that is fabricated from layers of the flexible electronic circuit substrate as part of construction of the flexible electronic circuit substrate, as taught in Marsh in modifying the apparatus of Miller and Watanabe. The motivation would be that the electrode handle the bending without fatigue and failure therefore the material is supple. In addition, the electrode material and the membrane material adhere well, e.g., do not delaminate from each other, under the conditions of operation.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Watanabe as applied to claim 1 above, and further in view of Mirkhani et al. 2019/0377007 A1 (hereinafter referred to as Mirkhani).

Regarding claim 14,  Miller and Watanabe teaches all the features of the claimed invention except provide the data measured to an external computing system for processing; and receive measurement control signals from the external computing system.  
However Mirkhani teaches provide the data measured to an external computing system for processing; and receive measurement control signals from the external computing system (fig. 1, test computer 12, par. [0029]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a computer system to control its operation and test instruments configured to test different aspects of the DUT as taught in Mirkhani in modifying the apparatus of Miller and Watanabe. The motivation would be instructions are stored on one or more non-transitory machine-readable storage media, and that are executable on one or more processing devices to control the operation.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Watanabe as applied to claim 1 above, and further in view of Kato et al. JPS6464247 A (hereinafter referred to as Kato).

Regarding claim 15, Miller and Watanabe teaches all the features of the claimed invention except wherein the flexible substrate and the one or more conductive probes have a substantially similar thermal expansion coefficient to prevent damage to either of the flexible substrate or the one or more conductive probes.
However Kato teaches wherein the flexible substrate (fig. 4, substrate (1), clm. 1) and the one or more conductive probes (fig. 4, electrode (1b), clm. 1) have a substantially similar thermal expansion coefficient to prevent damage to either of the flexible substrate or the one or more conductive probes (clm. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provides a method of forming multilevel interconnection on the substrate which consists of material which has a thermal expansion coefficient equivalent to the substrate of a semiconductor device, as taught in Kato in modifying the method of Miller and Watanabe. The motivation would be to obtain stable connections without causing any stress at the connecting parts between the multilayered interconnections and the semiconductor device.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Watanabe as applied to claim 1 above, and further in view of Petersen et al. Micro-four-point Probe Hall effect Measurement method, J. Appl. Phys. 104, 2008, Pages  013710-1 to 013710-10 (hereinafter referred to as Petersen).

Regarding claim 18, Miller and Watanabe teaches all the features of the claimed invention except wherein the one or more conductive probes configured for nanoscale electrical characterization are configured to perform thin film measurements, including one or more of current in-plane tunneling for sub-surface magnetoresistance characterization, Van der Pauw measurements, and Hall effect measurements 
However Petersen teaches wherein the one or more conductive probes configured for nanoscale electrical characterization are configured to perform thin film measurements, including one or more of current in-plane tunneling for sub-surface magnetoresistance characterization, Van der Pauw measurements, and Hall effect measurements (fig. 8, Sec. III. Exper., col. 2, pg. 013710-6-013710-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply standard micro-four-point probes to Hall effect measurements on thin films in addition to the conventional sheet resistance measurement application, as taught in Petersen in modifying the apparatus of Miller and Watanabe. The motivation would be Hall mobility and sheet carrier density may be measured with high spatial resolution, without the need for lithographically defined metal contacts, on micrometer sized samples.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858